EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS FOR THE QUARTER ENDED JUNE 30, Diluted EPS of $0.21 for the 2nd Quarter;3rd Quarter EPS Guidance of $0.22 to $0.24 Brooklyn, NY – July 27, 2009 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh ("Dime"), today reported consolidated net income of $6.9 million, or 21 cents per diluted share, for the quarter ended June 30, 2009, compared to $2.9 million, or 9 cents per diluted share, for the quarter ended March 31, 2009 and $8.4 million, or 26 cents per diluted share, for the quarter ended June 30, The Company’s earnings for the quarter ended June 30, 2009 reflected an after-tax other-than temporary impairment ("OTTI") charge of approximately $486,000, or approximately 1½ cents per share.During the quarter ended March 31, 2009, the Company’s earnings reflected aggregate after-tax OTTI charges of $3.1 million, or $0.08 per share.During the quarter ended June 30, 2008, the Company recorded a non-recurring adjustment to income tax expense, which added $590,000 to earnings after-tax, or $0.02 per share.Core diluted earnings per share, which excluded these OTTI charges and other significant items that are deemed non-recurring in nature, were $0.23, $0.17 and $0.24 for the quarters ended June 30, 2009, March 31, 2009 and June 30, 2008, respectively. According to Vincent F. Palagiano, Chairman and Chief Executive Officer of the Company, “The steady decline in funding costs is beginning to be reflected in the quarterly earnings.We expect this trend to continue through the remainder of the year, as reflected in our 3rd quarter EPS guidance range of 22 – 24 cents per share.Loan originations were up again this quarter, as we have noticed a decreasing appetite for multifamily loans from some of our traditional competitors.” Regarding credit, the Company's loan portfolio has performed well in relative standing to the bank and thrift sector, as non-performing loans to total loans were 0.40%, unchanged from the prior quarter."As indicated in the Company's earnings pre-release issued on July 13, 2009," continued Mr. Palagiano, "we remain cautious about the outlook for real estate credit in New York, although the Company is primarily a New York City multifamily lender, and that sector has remained strong during this period." Non-performing loans were $12.9 million at June 30, 2009, down from $13.1 million at March 31, 2009, while up from $6.9 million at June 30, 2008. In addition, loans between 30 and 89 days delinquent totaled $17.6 million as of June 30, 2009, compared to $19.4 million at March 31, 2009.At June 30, 2009, the ratio of non-performing loans to total loans was 0.40%, unchanged from March 31, 2009 and up from 0.22% at June 30, 2008. The Company incurred $2.3 million of credit costs (including provisions) during the quarter ended June 30, 2009, down from $4.1 million during the March 2009 quarter.At June 30, 2009, the allowance for loan losses was $20.0 million, or about 155% of non-performing loans, compared to $18.4 million, or 140% of non-performing loans, at March 31, 2009. OTHER SECOND QUARTER 2009 HIGHLIGHTS · Net interest margin was 2.78%, up from 2.51% in the March 2009 quarter, and 2.67% in the June 2008 quarter. · The average cost of deposits declined 44 basis points from the March 2009 quarter.Core deposits grew $19.1 million, or 1.6%. · Total ending assets fell $66.4 million, as the Company sought to curtail asset growth and focus on preserving and enhancing its well-capitalized balance sheet. · The Company grew its consolidated ratio of tangible capital to tangible assets from 5.83% to 6.00% sequentially. · The allowance for loan losses increased by $1.6 million, as the aggregate loan loss provision and other transfers into the allowance for loan losses exceeded net charge-offs and other transfers out of the allowance for loan losses. · Real estate loan originations were $111.4 million, above the $83.7 million level in the March 2009 quarter, while below the $341.0 million level in the June 2008 quarter. · FDIC insurance premium expense increased $2.0 million from the previous quarter, and $2.6 million from the prior year, largely as a result of a special insurance assessment of $1.8 million in the June 2009 quarter. · Prepayment and other fee income increased to $354,000 compared to $292,000 in the March 2009 quarter, while declining from $827,000 in the June 2008 quarter. Despite carrying an average of approximately $210 million of liquid cash balances at a negative spread to funding costs, Dime's net interest margin increased substantially during the quarter ended June 30, 2009.Dime initially generated this liquidity pool during the 4th quarter of 2008 in order to provide added flexibility in managing deposit flows in the face of highly volatile credit markets.As these markets have begun to stabilize recently, Dime can now focus on utilizing these funds to repay maturing borrowings or replace potential deposit outflows during the second half of the year. Prepayment fees remained modest, reflecting continued moderation in the pace of refinancing in the commercial mortgage market.While refinancing activity picked up slightly in the June 2009 quarter, the Company does not expect a near-term return to the more robust levels experienced in 2008. NET INTEREST INCOME Net interest income was $26.3 million during the June 2009 quarter, up $2.1 million from the March 2009 quarter.A decline of 44 basis points in the average cost of deposits, coupled with an increase of 5 basis points in the average yield on real estate loans, generated the increase in the linked quarter net interest income.These same factors generated an increase of 27 basis points in the net interest margin from 2.51% during the three months ended March 31, 2009 to 2.78% during the three months ended June 30, 2009.The significant increase in net interest margin occurred despite the Company's decision to retain higher liquid cash balances at a negative spread to funding costs. Mr.
